Citation Nr: 0312351	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  99-02 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 70 percent disabling.

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance of another person.

3.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for impotence claimed to be the result of VA 
medical treatment.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1966.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the VA Regional Office (RO) 
in Nashville, Tennessee.  The veteran and his representative 
appeared at hearings at the RO in January 1999 and September 
2001, and before the undersigned Acting Veterans Law Judge at 
the RO in December 2002.

It appears that the veteran raised the issue of whether new 
and material evidence to reopen his claim for service 
connection for impotence (previously denied as entitlement to 
service connection for altered sex drive with penile 
prosthesis due to exposure to Agent Orange) by his testimony 
at his January 1999 RO hearing.  Subsequently, the RO issued 
a supplemental statements of the case addressing this issue 
in June 1999 and April 2002.  However, the United States 
Court of Appeals for Veterans Claims (Court) has noted that 
38 U.S.C.A. § 7105 (West 1991) establishes a series of very 
specific, sequential, procedural steps that must be carried 
out by a claimant and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. Derwinski, 928 F.2d 389, 
391 (Fed. Cir. 1991)) before a claimant may secure "appellate 
review" by the BVA.  Thus, absent a rating decision with 
notification of denial, notice of disagreement, statement of 
the case, and substantive appeal, the Board does not have 
jurisdiction over the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).   
Accordingly, the issue of whether new and material evidence 
has been submitted to reopen the veteran's claim for service 
connection for impotency is referred to the RO.  

   
FINDINGS OF FACT

1.  At the Travel Board hearing on December 3, 2002, prior to 
the promulgation of a decision in the appeal, the veteran 
withdrew his appeal seeking increased evaluation for hearing 
loss.

2.  At the Travel Board hearing on December 3, 2002, prior to 
the promulgation of a decision in the appeal, the veteran 
withdrew his appeal seeking entitlement to special monthly 
compensation based on the need for regular aid and attendance 
of another person.

3.   Based on the medical evidence on file, it is not shown 
that the veteran developed impotency as a result of the VA 
treatment to include VA prescribed medication.


CONCLUSIONS OF LAW

1.  As the veteran withdrew his appeal for increased 
evaluation for hearing loss, there is no allegation of error 
of fact or law for the Board to consider with respect to the 
claim of entitlement to increased evaluation for hearing 
loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204(b), (c) (2002).  

2.  As the veteran withdrew his appeal for special monthly 
compensation based on the need for regular aid and attendance 
of another person, there is no allegation of error of fact or 
law for the Board to consider with respect to the claim of 
entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204(b), (c) (2002).  

3.  Compensation under the provisions of 38 U.S.C.A. § 1151 
for impotency as a result of VA medical treatment to include 
prescription medication is not warranted.  38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107 (West 1991 & 2002); 38 C.F.R. 
§ 3.358 (1995); 38 C.F.R. §§ 3.102, 3.159 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  
Withdrawal may be made by the veteran or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the veteran 
personally without the express written consent of the 
veteran.  38 C.F.R. § 20.204(c) (2002).  

The veteran personally filed a substantive appeal (VA Form 9) 
on the issues of increased evaluation for hearing loss and 
special monthly compensation based on the need for regular 
aid and attendance of another person on December 19, 2000.  
At his Travel Board hearing at the RO on December 3, 2002, 
the veteran stated that he wished to withdraw the issues of 
increased evaluation for hearing loss and special monthly 
compensation based on the need for regular aid and attendance 
of another person.  A written transcript of the hearing is of 
record and the veteran submitted a VA Form 21-4138 
withdrawing these issues at the hearing on December 3, 2002.  

Thus, the Board finds that the veteran withdrew his appeal as 
to the issues of increased evaluation for hearing loss and 
special monthly compensation based on the need for regular 
aid and attendance of another person and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration on these issues.  Therefore, the provisions of 
the Veterans Claims Assistance Act (VCAA) are not applicable.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to the issues of increased evaluation for 
hearing loss and special monthly compensation based on the 
need for regular aid and attendance of another person and 
these issues are dismissed without prejudice.

1151 claim

The veteran contends that VA-prescribed medication and/or 
treatment resulted in his impotence.

The provisions of the 38 U.S.C.A. § 1151 provide that where 
any veteran shall have suffered an injury, or an aggravation 
of any injury, as a result of VA hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or death of the veteran, disability 
or death compensation shall be awarded in the same manner as 
if such disability or death were service connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of § 1151, as 
encompassing only additional disability resulting from VA 
negligence or from accidents during treatment, was unduly 
narrow.  The Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization or treatment and additional 
disability and there was no need for any identification of 
"fault" on VA's part.  The Supreme Court further found that 
the then-implementing regulation, 38 C.F.R. § 3.358(c)(3) 
(1991), was not consistent with the plain language of 38 
U.S.C.A. § 1151 with respect to that regulation's inclusion 
of a fault or accident requirement.

On March 16, 1995, amended VA regulations were published to 
conform to the Supreme Court's decision.  The regulations 
provided that it was necessary to show that the additional 
disability was actually the result of the disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of VA medical treatment and not merely 
coincidental therewith.  38 C.F.R. § 3.358(c)(1) (1995).  The 
mere fact that aggravation of an existing disease or injury 
occurred is not sufficient to warrant compensation in the 
absence of proof that the additional disability was the 
result of VA medical treatment or examination.  38 C.F.R. 
§ 3.358(c)(2) (1995).

Effective in October 1997, 38 U.S.C.A. § 1151 was amended by 
Congress.  See § 422(a) of PL 104-204.  The purpose of this 
amendment was, in effect, to overrule the Supreme Court's 
decision in Gardner, which held that no showing of negligence 
or fault was necessary for recovery under § 1151.

Where a law or regulation changes after a claim has been 
filed, but before the judicial process has been concluded, 
the version most favorable to the appellant applies.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  As the veteran in this 
case filed his § 1151 claim before the element of fault was 
reintroduced to such claims effective in October 1997, the 
immediate post-Gardner state of the law, which was applicable 
prior to those amendments is applicable in the veteran's 
case.  See VAOPGCPREC 40-97 (1997).  Even though the veteran 
claims that he has additional disability as a result of 
negligence or fault on the part of VA, the Board is only 
required to find a causal connection between VA treatment and 
additional disability caused thereby, without regard to 
negligence or fault.

In the instant case, the Board finds that the veteran is not 
entitled to compensation under 38 U.S.C.A. § 1151 for 
impotency.

VA medical records show that the veteran was seen initially 
seen in June 1987 complaining of erectile dysfunction which 
he reported had been gradually worsening over the past 20 
years.  The veteran was treated with Depo-testisteribe 
unsuccessfully.  In a January 1988 psychological evaluation, 
the psychiatrist determined that there was no psychological 
cause for the veteran's erectile dysfunction and that based 
on the veteran's report of gradual worsening over a period of 
20 years, the problem seemed organic in nature.   A VA 
Medical Center (VAMC) medical report reveals that the veteran 
underwent the insertion of penile prosthesis in July 1988 for 
end organ disease.  VA medical records continue to show 
history of penile implant, but no complaints or treatment 
were indicated.

At a September 1996 VA examination, the veteran reported that 
he had sexual impotency since the age of 28, that he had a 
penile implant more than 5 years previously, and that he had 
not been able to maintain an erection for 2 years.  The 
examiner noted that the veteran had a long history of PTSD 
and hypertension, that he had used Trazodone for the past 8 
years for PTSD, but that the veteran's impotence started many 
years before Trazodone therapy.  The examiner further stated 
that it was initially thought that the veteran's impotency 
was caused by his blood pressure medication; however, 
medication was stopped and impotency problems continue.  The 
diagnosis was severe sexual impotence, resulting in penile 
implant.  The examiner opined that the veteran's impotence 
did not appear to be secondary to his medications.

VA medical records show continued complaints and findings of 
impotency and status post penile prosthesis.  However, there 
is no medical opinion relating the veteran's impotency to his 
VA prescribed medication or treatment.

At his hearings, the veteran testified that his impotency has 
continued over many years, that the penile prosthesis did not 
work properly, and that he believed his VA-prescribed 
medication for his psychological disorder caused his 
impotency.  The veteran is not qualified as a lay person to 
offer a medical diagnosis or medical etiology because he does 
not possess sufficient medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).

After consideration of all of the evidence of record, the 
Board concludes that an adequate etiologic link relating any 
aspect of the veteran's impotency to any aspect of his VA 
medical treatment is not of record.  While the evidence of 
record shows that the veteran was prescribed Trazodone for 
treatment of his psychological disorder, was on medication 
for his blood pressure, and that he had impotency, other than 
the veteran's own statements, the record does not contain 
medical evidence or opinions supporting the veteran's claim 
of a relationship between the two.  There is no documentation 
of record showing that the veteran is qualified to diagnose 
the presence of any medical condition.  Moreover, as noted by 
the VA examiner in 1996, the medical evidence discloses that 
the veteran reported that his erectile dysfunction and 
impotency began at the age of 28 and gradually worsened over 
a period of 20 years.  At the time of the implant of the 
penile prosthesis in July 1988, the VA physician stated that 
the veteran was presumed to have end organ disease.  Further, 
there is no medical evidence or opinion of record that 
indicates that the veteran's impotency is a pathologic 
condition residual to any drug reaction, and such would be 
required to make the claim plausible.  See Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  Thus, the Board concludes that 
the veteran's claim for 38 U.S.C.A. § 1151 benefits for 
impotency must be denied.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
under 38 U.S.C.A. § 1151.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply.  See Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir. 2001).

VCAA

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one in the 
present case.  38 C.F.R. § 3.159.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is 
no issue as to providing an appropriate application form, or 
completeness of the application.  In the circumstances of 
this case, the veteran has been advised of the applicable 
laws and regulations, and the evidence needed to substantiate 
his claim by the statement of the case, and an April 2002 
supplemental statements of the case.  Specifically, the 
veteran was told that VA would obtain all relevant evidence 
in the  custody of a federal department or agency, including 
VA, Vet Center, service department, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment for any claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for him.  The veteran was asked to advise 
VA if there were any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  Thus, VA's duty to notify has been 
fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The record
shows that the RO has secured the veteran's service medical 
records, VA medical records, and VA examinations.  Moreover, 
the veteran appeared at multiple hearings including one 
before the undersigned Veterans Law Judge in December 2002.  
As noted above, the RO requested additional medical evidence 
to support his claim.  The veteran reported that all the 
pertinent evidence was already of record in VA medical 
records.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).


ORDER

The appeal seeking entitlement to increased evaluation for 
hearing loss has been 


withdrawn, and the appeal with respect to this issue is 
dismissed.  

The appeal seeking entitlement to special monthly 
compensation for the aid and attendance of another person has 
been withdrawn, and the appeal with respect to this issue is 
dismissed.  

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for impotency as a result of VA medical 
treatment is denied.



	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

